DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 10/12/2021. This application is a continuation in part (CIP) of application 17/044,792 (now US Patent 11,303,159). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Tachiwa (US PG-Pub 2019/0305594 A1) was the closest prior art of record, Tachiwa discloses a power reception device includes power reception unit configured to receive wirelessly power from a power transmission device, and display control unit configured to cause information indicating a battery remaining amount of a different power reception device to be displayed on a display unit of the power reception device in a case where power is received by the power reception unit, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed receiver device for facilitating transaction of energy wirelessly received by the receiver device, the receiver device comprising: a receiver transceiver configured for receiving energy wirelessly from at least one transmitter device, wherein the receiver transceiver comprises a receiver enclosure, wherein the receiver enclosure comprises at least one metamaterial, wherein the energy comprises terahertz electromagnetic wave energy, wherein the receiver enclosure is configured for: storing the terahertz electromagnetic wave energy based on the receiving of the energy; converting the terahertz electromagnetic wave energy into electrical energy, wherein the electrical energy is transferable to at least one electronic device based on the converting, wherein the receiver enclosure comprises a receiver antenna configured for facilitating the receiving of the energy wirelessly, wherein the receiver antenna comprises at least one superconducting material, wherein the receiver transceiver is configured for: transmitting a registration request to the at least one transmitter device, wherein the registration request comprises a unique receiver device identifier; and transmitting the electrical energy associated with at least one energy asset to at least one electrical load based on the creating, wherein the receiver device is configured for: generating the at least one energy asset based on the converting; accessing a second distributed block-chain associated with at least one transaction of the at least one energy asset based on the generating of the at least one energy asset; and creating at least one entry for the at least one transaction of the at least one energy asset in the second distributed block-chain based on the accessing of the second distributed block-chain, wherein the at least one transmitter device is configured for: analyzing the registration request; accessing a distributed block-chain associated with wireless energy transfer based on the analyzing; authenticating the receiver device based on the accessing of the distributed block-chain; and transmitting the energy wirelessly to the receiver transceiver based on the authenticating, in combination with additional limitations from the rest of the claim and similar language from the other independent claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-13, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding the independent claim 14, Tachiwa (US PG-Pub 2019/0305594 A1) was the closest prior art of record, Tachiwa discloses a power reception device includes power reception unit configured to receive wirelessly power from a power transmission device, and display control unit configured to cause information indicating a battery remaining amount of a different power reception device to be displayed on a display unit of the power reception device in a case where power is received by the power reception unit, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed receiver device for facilitating transaction of energy wirelessly received by the receiver device, the receiver device comprising: a receiver transceiver configured for receiving energy wirelessly from at least one transmitter device, wherein the receiver transceiver comprises a receiver enclosure, wherein the receiver enclosure comprises at least one metamaterial, wherein the energy comprises terahertz electromagnetic wave energy, wherein the receiver enclosure is configured for: storing the terahertz electromagnetic wave energy based on the receiving of the energy; converting the terahertz electromagnetic wave energy into electrical energy, wherein the electrical energy is transferable to at least one electronic device based on the converting, wherein the receiver enclosure is configured for vibrating based on the receiving of the terahertz electromagnetic wave energy, wherein the converting of the terahertz electromagnetic wave energy into the electrical energy is based on the vibrating, wherein the receiver enclosure comprises a receiver antenna configured for facilitating the receiving of the energy wirelessly, wherein the receiver antenna comprises at least one superconducting material, wherein the receiver transceiver is configured for: transmitting a registration request to the at least one transmitter device, wherein the registration request comprises a unique receiver device identifier; and transmitting the electrical energy associated with at least one energy asset to at least one electrical load based on the creating, wherein the receiver device is configured for: generating the at least one energy asset based on the converting; accessing a second distributed block-chain associated with at least one transaction of the at least one energy asset based on the generating of the at least one energy asset; and creating at least one entry for the at least one transaction of the at least one energy asset in the second distributed block-chain based on the accessing of the second distributed block-chain, wherein the at least one transmitter device is configured for: analyzing the registration request; accessing a distributed block-chain associated with wireless energy transfer based on the analyzing; authenticating the receiver device based on the accessing of the distributed block-chain; and transmitting the energy wirelessly to the receiver transceiver based on the authenticating, in combination with additional limitations from the rest of the claim and similar language from the other independent claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 15-20, which depends on claim 14, these claims, are allowable for at least the same reasons given for claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zeine (US 2010/0315045 A1) discloses the transmitter has a phased array antenna (101a) having transceiver adaptively phased to transmit transmission signal at initial phase. The transceiver receives calibration signal and detect a complex conjugate of initial phase. A controller adjusts initial phase to transmit power signal to be same as complex phase. The complex phase indicates whether an optimal phase for power transmission signal to be transmitted to beacon device, however does not discloses the particular structure arrangement and details for the claimed invention.
	Tanabe (US 8,183,828 B2) discloses a charging apparatus includes: a charging unit configured to perform a contactless charging operation for a placed external device; a detector configured to detect a position of a placed object; a determining unit configured to determine that the placed object is an external device compatible with the charging unit; and a control unit configured to control the charging unit such that, during the contactless charging operation for an external device compatible with the charging unit, the charging operation for the external device being charged is restricted when an object that is determined by the determining unit not to be an external device compatible with the charging unit, however does not discloses the particular structure arrangement and details for the claimed invention.
	Toya et al (US 2009/0153098 A1) discloses the battery charger cradle has a primary coil connected to an alternating current power source for inducing electromotive force to an induction coil of a battery built-in device. A position detection controller detects position of battery built-in device placed on a top plate. The position detection controller controls a movement mechanism to move the primary coil closer to the induction coil, when position of the battery built-in device is detected, however does not discloses the particular structure arrangement and details for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836